Citation Nr: 0302207	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a right knee disability secondary to the veteran's service-
connected flatfeet.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a left knee disability secondary to the veteran's service-
connected flatfeet.

3.  Entitlement to service connection for a right hip 
disability secondary to the veteran's service-connected 
flatfeet.

4.  Entitlement to service connection for a left knee 
disability secondary to the veteran's service-connected 
flatfeet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1941 to 
December 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the veteran's claim seeking entitlement to 
service connection for bilateral hip and knee disabilities, 
as secondary to the veteran's service-connected flatfeet.   

In a February 1998 rating decision, the RO denied the 
veteran's claim of service connection for a bilateral knee 
disability.  This was the last final rating decision 
regarding this issue.  38 U.S.C.A. § 7105.  


FINDINGS OF FACT

1.  An unappealed RO decision in February 1998 denied the 
veteran's claim of service connection for a bilateral knee 
disability.

2.  Evidence submitted subsequent to the February 1998 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral knee disability.

3.  The veteran's flatfeet caused biomechanical stress and 
changed the alignment in his ankles which caused the 
development of arthritis in his knees.  

4.  The veteran's flatfeet caused biomechanical stress and 
changed the alignment in his ankles which caused the 
development of arthritis in his hips.


CONCLUSIONS OF LAW

1.  The RO's February 1998 decision which denied service 
connection for a bilateral knee disability is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a bilateral knee 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).

3.  Service connection for arthritis of the right and left 
knees is granted.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § § 3.303, 3.310 (2002).

4.  Service connection for arthritis of the right and left 
hips is granted.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § § 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was granted service connection for flatfeet in 
March 1946.  

In an August 1992 rating decision, the veteran's pes planus 
was increased to 30 percent disabling.  

In a February 1998 rating decision, the veteran's pes planus 
was increased to 50 percent disabling.

The veteran was seen at the VA Medical Center by the chief of 
the rehabilitation services in December 2000.  The examiner's 
impression was severe degenerative joint disease of both 
knees and both hips.  It was the examiner's clinical opinion 
that the knee degenerative changes were related to the 
biomechanical stress of the pes planus.  The examiner offered 
in support the fact that the greater medial compartment 
changes and the patello-femoral degenerative changes, and the 
fact that this would increase in individuals with lateral 
tracking due to a change of alignment of the ankle.  The 
examiner further commented that because of the relationship 
between compensatory movement patterns and degenerative joint 
disease, the hip degenerative changes were also related to 
the pes planus deformity.  

The veteran was afforded a May 2001 VA examination.  Both 
knees had limited range of motion due to end-stage 
osteoarthritis.  X-rays of the hips showed mild degenerative 
joint disease.  X-rays of the knees showed end-stage 
osteoarthritis.  Under diagnosis, the examiner wrote 
arthritis of both knees, unrelated, and no pathology apparent 
on both hips other than age-related changes.  The examiner 
wrote that the veteran did not need any treatment for his 
knees, or hips, and did not need any particular treatment for 
his feet.  He wore corrective/protective shoewear.  The 
examiner could not find any hip or knee pathology 
attributable in any way to the veteran's service-connected 
pes planus.  

In a November 2001 VA treatment record, the examiner who saw 
the veteran in May 2001 commented that the veteran's right 
knee arthritis was worse than his left knee arthritis.  The 
examiner commented that the veteran's osteoarthritis of the 
hips was significantly less than the knees.  The examiner 
felt that the veteran had arthritis of the shoulders also.  
His opinion remained unchanged from May 2001.  The examiner 
commented that there was no documentation in the literature 
that clearly supported a primary diagnosis of osteoarthritis 
or secondary cause of osteoarthritis of proximal joints in 
cases where there were flatfeet.  The examiner commented that 
there could be a lighting up with severe lower extremity 
traumatic injuries of preexisting osteoarthritis, but he 
remained steadfast in believing that the veteran's primary 
arthritis affecting the knees and great toe joints was 
developmental and not secondary to any type of accident or 
injury in service.  

In the January 2002 informal hearing presentation, the 
veteran's representative wanted an examiner to comment on the 
possibility that the veteran had an altered gait (affected by 
his pes planus) and that this caused the arthritis.  The 
representative opined that if the arthritis were merely 
degenerative due to age, then the arthritis should have been 
primarily the same bilaterally.  The representative also 
wanted the examiner to discuss aggravation beyond the natural 
progression in a more in-depth manner.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
bilateral knee disability

Under 38 C.F.R. § 3.156 (a) (2002), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated February 1998, the RO denied the veteran's 
claim of service connection for a bilateral knee disability.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  

It is determined that the veteran has submitted new and 
material evidence since the February 1998 decision in order 
to reopen his claim.  Since that time, the veteran submitted 
an opinion from the chief of rehabilitation services at the 
VA Medical Center Army who opined that the veteran's "knee 
degenerative changes were related to the biomechanical stress 
of the pes planus."  This opinion is not cumulative and 
redundant.  Also, since it relates the veteran's knee 
disorders to his pes planus, the newly received evidence is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.  Thus, it is material 
to the veteran's claim.  Accordingly, the claim is reopened, 
and must be considered in light of all the evidence, both old 
and new.  

Although the veteran's claim of service connection for a 
bilateral knee disability has been considered on a ground 
different from that of the RO (the RO did not explicitly 
frame the issue as whether new and material evidence had been 
presented, but rather conducted a merits analysis) the issue 
of new and material evidence must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where, as here, the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374 (1998).


Entitlement to service connection for bilateral hip and knee 
disabilities

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West Supp. 2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2002).

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

Regarding the veteran's claim for service connection for 
bilateral hip and knee disabilities, there are two medical 
opinions addressing the question of whether they are due to 
the veteran's pes planus.  The chief of rehabilitation 
services at the Boise VA Medical Center opined that the 
veteran's knee degenerative changes were due to biomechanical 
stress of the pes planus, and that there was a relationship 
between the veteran's compensatory movements patterns and the 
development of his hip degenerative changes.  In further 
support of his opinion, he commented on the location of the 
arthritis in the veteran's knees, and that arthritis in this 
location would increase with lateral tracking due to a change 
in alignment of the ankle.  

A VA examiner opined in November 2001 (after also having seen 
the veteran in May 2001) that the arthritis of the knees and 
hips was not related to the pes planus.  In support of his 
opinion, he stated that "there was no documentation in the 
literature that clearly supported a primary diagnosis of 
osteoarthritis or secondary cause of osteoarthritis of 
proximal joints in cases where there were flatfeet."  

Both opinions provide reasons for their conclusions.  They 
are not merely perfunctory.  At the very least, the disputing 
opinions represent an approximate balance of positive and 
negative evidence regarding the veteran's claim.  As the 
benefit of the doubt is to be given to the veteran in these 
circumstances, service connection is warranted for 
degenerative arthritis of both knees and both hips.  
38 U.S.C.A. § 5107 (b) (West 1991 & Supp. 2001).  

As the veteran has been granted the benefit he was seeking 
(service connection for bilateral knee and hip disabilities), 
it is determined that the Veterans Claims Assistance Act of 
2000 (VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159.  





ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a right knee disability, the 
veteran's claim is reopened.  

As new and material evidence has been submitted regarding the 
claim of service connection for a left knee disability, the 
veteran's claim is reopened.  

Entitlement to service connection for arthritis of the right 
knee is granted.

Entitlement to service connection for arthritis of the left 
knee is granted.

Entitlement to service connection for arthritis of the right 
hip is granted.

Entitlement to service connection for arthritis of the left 
hip is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

